DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Wyatt Technology Corporation application filed with the Office on 20 April 2021.

Claims 1-7 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  it is a verbatim copy of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Hsieh, et al. (US 2011/0210002 A1; hereinafter, “Hsieh”) in view of a US Patent Application Publication to Naumann, et al. (US 2011/0186434 A1; hereinafter, “Naumann”) and in view of a US Patent Application to Wyatt (US 2007/0155017 A1; hereinafter, “Wyatt”).

Regarding claim 1, Hsieh discloses apparatus is disclosed for measurement of the electrophoretic mobility of particles and molecules in solution (Abstract; which reads upon the instantly claimed, “[a]n apparatus”).  Hsieh teaches a sample cell 6 that is accessible to fluid flow through an inlet port 20 and an outlet port 21 ([0049]; Figure 5; which reads on the limitations, “a fluid inlet . . . wherein the fluid inlet is configured to introduce the sample solution into the measurement chamber . . . a fluid outlet coupled to the measurement chamber, wherein the fluid outlet is configured to allow the sample solution to exit the measurement chamber”).  Hsieh also teaches implementation of a PALS-based instrument that measures electrophoretic mobilities, incorporating a beamsplitter 2 spliting a laser beam 3 into two beams, wherein a sample beam 4 is focused by a lens 5 at the center of the sample cell 6 ([0043]; Figure 4; which reads upon “a measurement chamber coupled configured to allow the sample solution to flow in a direction essentially parallel to a path of a laser beam transmitted through the measurement chamber”).  Additionally, Hsieh teaches sample cell 6 is comprised of a chamber containing two electrodes 9 and sealed by the entrance window 10 and exit window 26 that permit the passage therethrough of the sample beam 4 ([0044]; which reads upon “electrode configured to generate an alternating electric field across the measurement chamber and essentially perpendicular to the direction”).
Hsieh does not explicitly disclose a fractionator.
However, Naumann is in the field of electrophoresis (Abstract) and teaches a step fractionating said sample solution by fractionation means ([0152]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the apparatus of Hsieh with the fractionator taught by Naumann to maximizing each run by isolating components in a mixture (Naumann, [0152]).
Hsieh does not explicitly teach a concentration detector.
However, Wyatt teach a light scattering apparatus for characterizing  molecules in terms of size, mass, shape and distribution ([0005]), wherein is taught a concentration measuring element ([0032]).
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art to have incorporated the concentration measuring element taught by Wyatt into the apparatus taught by Hsieh as knowing the concentration, along with the light scattering information, allow calculation of weight average molar mass of measured particles.

Regarding claims 2-5, the Naumann reference teaches further comprising the step fractionating said sample solution by fractionation means ([0152],  the term "fractionation", as used herein, generally refers to any type of separation process in which the labeled proteinaceous molecules present in the combined sample in a certain quantity are divided up (i.e. sorted) into a large number of smaller quantities (i.e. fractions) ... These include classical SOS polyacrylamide gel electrophoresis (SOS-PAGE), two-dimensional gel electrophoresis, size-exclusion chromatography, (two-dimensional) liquid chromatography, and isoelectric focusing).

Regarding claim 6, Wyatt teaches multiangle light scattering pattern measurements can be used to derive refractive index ([0027]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as modified by Naumann and Wyatt, as applied to claim 1 above, and further in view of a US Patent to Gordon (US 5,429,728; hereinafter, “Gordon”).

Regarding claim 7, modified Hsieh discloses the apparatus of Claim 1.
Hsieh fails to explicitly disclose further comprising a back pressure regulator to provide pressurization of the sample within said measurement chamber.
Gordon is in the field of electrophoresis (Abstract) and teaches a back pressure regulator to provide pressurization of the sample within said measurement chamber (Col. 6, lines 41-46, Backward hydrostatic or hydrodynamic pressure, that is, pressure tending to push the analyte back in the direction of the injection end 12 of the capillary 10, can be applied to the buffer using a regulated pressure pump 28, which may, for example, pressurize the outlet reservoir 20).
It would have been obvious to one of ordinary skill in the art at the time of the filing of instant application to modify the apparatus of Hsieh with the back pressure regulator teaching of Gordon for the purpose of creating a desired flow profile (Gordon Col. 7, lines 19-21, the back pressure pump 28 applies a positive pressure to the output end 18 of the capillary to create the parabolic hydrostatic flow profile).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
30 September 2022